COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: ROMAN CATHOLIC DIOCESE                  §              No. 08-19-00244-CV
  OF EL PASO,
                                                 §        AN ORIGINAL PROCEEDING
                       Relator.
                                                 §               IN MANDAMUS

                                                 §

                                          ORDER

       The Court GRANTS the Real Party in Interest’s third motion for extension of time within

which to file the response until April 16, 2020. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE REAL PARTY IN INTEREST’S RESPONSE TO RELATOR’S

PETITION FOR WRIT OF MANDAMUS WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Real Party in Interest’s Attorney,

prepare the response and forward the same to this Court on or before April 16, 2020.

       IT IS SO ORDERED this 18th day of March, 2020.

                                                     PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.